This case was affirmed by us at a former sitting of this court, and now comes before us on motion for rehearing. We held that the jurors who sat in the case as disclosed by the bill of exceptions were all qualified jurors. Appellant in his motion for rehearing, however, complains of an inaccuracy in the former opinion wherein we stated, to wit: "The bill fails to show the jurors sat upon appellant's jury, therefore the bill itself was defective." Appellant attaches to his motion for a rehearing a certified copy of the bill presenting the matter, and we cheerfully concede that we were in error in holding that the bill is defective in the particular complained of. Since the bill does show that said jurors sat upon the trial of the case, and appellant had exhausted his peremptory challenges, this does not change, however, the disposition of the case, since we held in the former opinion, and we think correctly, that all of said jurors who did sit in the trial of the case, were qualified jurors under the Constitution and laws of this State.
We have again reviewed appellant's insistence in reference to the qualification of the jurors and feel constrained to overrule the motion for new trial and it is so ordered.
Overruled.
Henderson, Judge, absent.